U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 August 16, 2012 FILED VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: The Trust files herewith a preliminary proxy statement on behalf of the Perkins Discovery Fund (the “Fund”) seeking shareholder approval to reorganize the Fund from a series of the Trust to a series of World Funds Trust (the “Reorganization”)..Pursuant to Rule14a-6 of Regulation14A under the Securities Exchange Act of 1934, the Trust is filing this preliminary proxy statement 10 calendar days before the date that the definitive proxy statement is filed and first sent to Fund shareholders.The Trust expects to file its definitive proxy statement on or about August31,2012. If you have any questions or comments regarding this filing, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary Professionally Managed Portfolios Enclosures
